Judgment of resentence, Supreme Court, New York County (Renee A. White, J.), rendered March 10, 2009, resentencing defendant to a term of three years, with five years’ postrelease supervision, unanimously reversed, on the law, the resentence vacated and the original sentence without postrelease supervision reinstated.
As the People concede, the imposition of postrelease supervision on resentencing violated defendant’s right against double jeopardy (see People v Williams, 14 NY3d 198 [2010]). Concur— Mazzarelli, J.P., Sweeny, Moskowitz, Renwick and Román, JJ.